COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00042-CV

LEGEND HEALTHCARE                                                   APPELLANT
GAINESVILLE, LP D/B/A PECAN
TREE MANOR

                                           V.

JOSEPHINE BARNES, TERRI BAIZE,                                      APPELLEES
AND MARIE HAUSER, INDIVIDUALLY
AND ON BEHALF OF THE ESTATE
OF THERESA SUE MACRI

                                       ------------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered the parties’ “Joint Motion To Dismiss.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: MEIER, MCCOY, and GABRIEL, JJ.

DELIVERED: November 15, 2012
      1
       See Tex. R. App. P. 47.4.